Senator Joe Christie, Chairman        Opinion No.M-814
State Senate Nominations Cotiittee
State Capitol                         Re:   Amending term of
Austin, Texas 78711                         office of Rio
                                            Grande Compact
                                            Commissioner from
Dear Senator Christie:                      two to six years.

     Your request for our opinion concerning proposed legis-
lation~ propounds one question:

     "Can the term of office of the Rio Grande Compact
     Commissioner lawfully be extended from two years
     to six years?"

     The Rio Grande Compact entered into between the States
of Colorado, New Mexico and Texas, and the United States was
ratified by Texas on March 18, 1938 (Acts 1939, 46th Leg.,
Spec. L., p. 531). Complementary Laws: U.S.-Public No. 96,
May 31, 1939, Ch. 155, 53 Stat. 785; Colorado-Laws 1939, Ch.
146; New Mexico-Law 1939, Ch. 33, p. 59. The Compact is
codified as Article 7466e-1, Vernon's Civil Statutes.

     Article XII of the Compact provides that the Texas Com-
missioner shall be appointed by the Governor of Texas. The
State Engineers for the other two States serve as respective
Compact Commissioners.  No limitation of term is provided in
the original Compact. Section 2 of Article 7466e-1, Vernon's
Civil Statutes, provides that the Texas Commissioner shall
hold office for two years and until his successor is appointed
and qualified.

     You have further advised us that the purpose of the pro-
posed legislation is to give more continuity and stability
to the Texas representative on the Rio Grande Compact for
the best interests of the people of Texas, and that in the
case of the Texas Commissioner, that he also administers an
area of the Rio Grande in New Mexico above El Paso up to
and including Elephant Butte.



                             -3947-
                                                          f.     I




Sen. Joe Christie, Chairman, page 2   (M-814)



      As precedent, in 1961, the Legislature of Texas amended
the terms of office on the Sabine River Compact from two to
six years. Acts 1961, 57th Leg., p. 31, Ch. 19, Sec. 1 and
2, and at p. 381, Ch. 192, Sec. 1, Art. 7466i. In that Com-
pact,  the basic document required amendment because the two
year term was originally written into Article VII thereof.

     The basic question is: Does the Rio Grande Compact
Commissioner for Texas come within the restriction of Article
XVI, Section 30 of the Texas Constitution?   It is our opinion
that he does not, because of the legal effect of the Rio
Grande Compact. Whenever, by the agreement of two or more
concerned States with the consent of Congress, an interstate
compact is created, it has the same effect as a treaty be-
tween sovereign powers. Boundaries established by compact
become binding upon all citizens of the signatory states.
Poole v. Fleeger, 11 Pet. 185, 209 (1837); Rhode Island
V.  Massachusetts, 12 Pet. 657, 725 (1838). Private water
rights become affected without judicial determinations on
an interstate stream by compact. Hinderlider    v. La Plats
co., 304 U.S. 92, 104, 106 (1938). Congress has authority
to compel compliance with such compact. Virginia v. West
Virginia, 246 U.S. 565, 601 (1918). Final construction of
a party state's Constitution rests in the U. S. Supreme
Court. Dyer v. Sims,     341 U.S. 22 (1951).

     Comvactins states in effect surrender a portion of
their sobereignty.  Henderson v. Deleware River Joint
Toll Bridge Comm., et al, 66 A 2d 843 (Sup. Ct. Pa. 1949);
Deleware River and Bay Authority  v. Carello, 222 A 2d
794 (Del. 1966): 34 Yale Law Journal 685, "The Compact
Clause of the Constitution."  Therefore, state constitu-
tional restriction on terms of intrastate officials would
not control terms of interstate officials.

      However, certain intrastate officers have been held
not to be within the class covered by Section 30 of Article
XVI, e.g. an attorney at law. Ex Parte Williams, 20 S.W.
580  (Tex. Crim. App. 1892); members of the Civil Judicial
Council and presiding Judges of an Administrative District.
Atty. Genl. Opin. Nos. M-305 (1968) and M-505 (1969).




                             -3948-
.     .




    Sen. Joe Christie, Chairman, page 3     (M-814)



         The Rio Grande Compact Commissioner, representing Texas
    on an interstate stream, and further administering the stream
    within and without the State of Texas, is not the type of
    state official within the prohibition of Article XVI, Section
    30, Texas Constitution, and therefore, the Texas Legislature
    may provide for his term in excess of two years. Article    XVI,
    Section 30a.

         Article 7466e-1, Vernon's Civil Statutes, as well as
    Section 41.004, Title 3, Chapter 41 of S.B. 260 and H.B. 343,
    should be appropriately amended to accomplish this purpose.

                            SUMMARY

          The term of office of the Texas Rio Grande Compact
          Commissioner may be extended beyond two years.
          Sections 30 and 30a of Article XVI, Texas Consti-
          tution, do not cover this type of office.

                                      Yours very truly,

                                      CRAWFORD C. MARTIN
                                      Attorney General of Texas




                                        First Assistant

    Prepared by Vince Taylor
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman




                                 -3949-
Sen . Joe Christie, Chairman, page 4. (M-814)



Jim Swearingen
Malcom Smith
Roger Tyler
J. C. Davis

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant




                             -3950-